Title: To Thomas Jefferson from Thomas Mann Randolph, 19 January 1799
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
            Belmont Jan. 19 :99
          
          We remained at Monticello after you left us till Christmas day on which we paid a visit to George Divers with as many as we could carry; Virginia, Nancy & Ellen-we passed the Christmas with Divers, P. Carr, & Mrs. Trist; assisted at a ball in Charlottesville on the first day of the year and returned on the 4th. to Monticello where we found our children (whom I had not neglected to visit) in the most florid health. On the 5th. I made an arrangement with Allen & by help of a Douceur got into the house here again next day-to remain till your return. We are all well, comfortable and contented-we shall await your return where we are, having prudently resolved not to encounter the fatigues, exposures, and dangers of a long journey in Winter with a carriage full of children. Your affairs at Monticello go on as usual-I shall visit it frequently and interpose with authority if at any time that should be necessary. I have no news of your neighbourhood to give you: we shall all be pleased to receive the foreign news from you when you have leisure; for news-papers come to us so irregularly they are of no  use.Excuse my haste and slovenliness. Martha undertook to write every post since your departure but miscarried in every attempt; she resolved last night to rise very early this morning and do it but coming in to Breakfast I find she is just up and as the letters must be sent immediately I do it for her that you may have some news of us at last.
          Most affectionately yours
          
            Th: M. Randolph
          
        